         Case 1:09-md-02013-PAC Document 57                         Filed 09/30/10 Page 1 of 45

    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK                                    USDC SDNY
    ------------------------------- X                                DOCUMENT
    RONALD THOMAS FUDGE,                                             ELECTRONICALLY FILED
                                                                     DOC #: _________________
                             Plaintiff,                              DATE FILED: 02/20/2020
UNITED STATES DISTRICT                COURT
SOUTHERN DISTRICT OF NEW YORK
           -against-
-----------------------------------------------------------x
In re FANNIE MAE 2008 SECURITIES                           :           08 Civ.
                                                                       No.  187831
                                                                               Civ.(PAC)
                                                                                      5526 (JFK)
   RARE HOSPITALITY INTERNATIONAL,
LITIGATION                                                 :           09 MD 2013ORDER
                                                                                   (PAC)
   INC., CB RICHARD ELLIS, INC.,
                                                           :
   CROSSROADS MALL LIMITED
                                                           :           OPINION & ORDER
   PARTNERSHIP, and ROUTE 23
-----------------------------------------------------------x
  ASSOCIATES, LLC,

                             Defendants.
    ------------------------------- X
HONORABLE PAUL A. CROTTY, United States District Judge:
    JOHN F. KEENAN, United States District Judge:
                                           1
                               BACKGROUND
           On November 14, 2018, the Court held a pretrial conference
        The early
    during   whichyearsDefendants
                        of this decade saw a boom in that
                                       indicated     home financing
                                                            they maywhich was fueled,
                                                                        move   for aamong

other things, of
  change      by low interest
                  venue       rates and lax
                           pursuant       tocredit
                                              28 conditions.
                                                   U.S.C. § New lending instruments,
                                                             1404(a).      The Court such as

subprime
  allowedmortgages (high credit
            Defendants          risk loans)
                             until          and Alt-A
                                       January     2, mortgages
                                                       2019, to (low-documentation
                                                                   file the motion,loans)

kept the boom going.
  however,           Borrowers
               according   to played
                               the adocket,
                                     role too; they took on unmanageable
                                                 Defendants    never did risksso
                                                                              on the
                                                                                  and

assumption
  this casethat the
                 hasmarket would continue
                      remained     dormantto rise and that
                                                ever       refinancing
                                                        since          options would14,
                                                                 the November        always be
                                                                                         2018

available in the future. Lending discipline was lacking in the system. Mortgage originators did
  conference.

not hold these high-risk mortgage
          Accordingly,            loans. Rather
                             Plaintiff          than carry theto
                                           is directed         rising risk on their
                                                                   advise     the books,
                                                                                    Courttheof

originators
  the statussold their
                   ofloans
                       thisintoaction
                                the secondary mortgagethan
                                         no later      market, often as
                                                           March        securitized
                                                                      20,   2020, packages
                                                                                    or the

known as mortgage-backed
  Court   will deem him  securities
                             to have(“MBSs”). MBS markets
                                        abandoned   his grew  almost
                                                          claims  andexponentially.
                                                                        it will

        But then
    direct   thetheClerk
                    housingof
                            bubble burst.toIn close
                               Court          2006, thethis
                                                        demand for housing dropped abruptly
                                                             case.

and
  SOhome prices began to fall. In light of the changing housing market, banks modified their
      ORDERED.

lending
  Dated:practices
              NewandYork,
                     becameNew
                            unwilling
              February 20, 2020
                                                        _J-077~
                                Yorkto refinance home mortgages without refinancing.
                                           ~              John F. Keenan
                                                 United States District Judge
1
 Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.



                                                         1
